                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TAMMI BRISCOE,                            :
    Plaintiff,                            :
                                          :
       v.                                 :       CIVIL ACTION NO. 19-CV-0328
                                          :
TEMPLE UNIVERSITY,                        :
    Defendant.                            :

                                   MEMORANDUM

PAPPERT, J.                                                       JANUARY 24, 2019

       Pro se Plaintiff Tammi Briscoe filed this civil action against Temple University

pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., and the

Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. §§ 621-634. (ECF

No. 2.) She also filed a Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and

a Motion for Appointment of Attorney (ECF No. 3). For the following reasons, the

Court will grant Briscoe leave to proceed in forma pauperis, dismiss her Complaint

with leave to amend, and deny her Motion for Appointment of Attorney at this time.

                                              I

       Briscoe used this Court’s form complaint for filing an employment discrimination

suit. (Compl. at 4.)1 By checking the appropriate location on the form, Briscoe states

that the Defendant discriminated against her by terminating her employment. (Id. at

5.) She alleges that the Defendant discriminated against her based on her race

(“black”) and age. (Id. at 6.)



1The Court uses the pagination assigned to the Complaint by the CM/ECF docketing
system.
                                              1
       For the facts of her case, Briscoe states that she is “a member of a Collective

Bargaining Unit and was laid of[f] after 12 years of work.” (Id.) She “trained the

employee (white male) who took over [her] position.” (Id.) Briscoe claims that

according to the collective bargaining unit, “this was not lawful.” (Id.) Briscoe notes

that she received a Notice of Right to Sue Letter from the EEOC on October 24, 2018.

(Id. at 7; see id. at 9.) As relief, Briscoe asks that the Court direct the Defendant “to

reasonably accommodate [her] disabilities” and grant her “appropriate injunctive relief,

lost wages, liquidated/double damages, front pay, compensatory damages, punitive

damages, prejudgment interest, post-judgment interest, and costs, including reasonable

attorney fees and expert witness fees.” (Id. at 8.)

                                             II

       The Court will grant Briscoe leave to proceed in forma pauperis because it

appears that she is incapable of paying the fees to commence this civil action.

Accordingly, 28 U.S.C. § 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss

the Complaint if it fails to state a claim. Whether a complaint fails to state a claim

under § 1915(e)(2)(B)(ii) is governed by the same standard applicable to motions to

dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher v. McCullough,

184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether the

complaint contains “sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations

omitted). Conclusory allegations do not suffice. Id. “[T]he plausibility paradigm

announced in [Bell Atl. Corp. v.] Twombly[, 550 U.S. 544 (2007),] applies with equal

force to analyzing the adequacy of claims of employment discrimination.” Fowler v.



                                              2
UMPC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009) (quotations omitted). As Briscoe is

proceeding pro se, the Court construes her allegations liberally. Higgs v. Att’y Gen., 655

F.3d 333, 339 (3d Cir. 2011).

                                              III

       Federal law prohibits employment discrimination based on race, color, religion,

sex, national origin, age, and disability. See E.E.O.C. v. Allstate Ins. Co., 778 F.3d 444,

448-49 (3d Cir. 2015) (citing 42 U.S.C. § 2000e-2(a), 29 U.S.C. § 623; 42 U.S.C. § 12112).

In general, to establish a prima facie case of employment discrimination, a plaintiff

must show that: (1) she is a member of a protected class; (2) she was qualified for the

position in question; (3) she suffered an adverse employment action, and; (4) the

adverse action occurred under circumstances giving rise to an inference of

discrimination. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973); see

also Sarullo v. U.S. Postal Serv., 352 F.3d 789, 797 (3d Cir. 2003). To establish a prima

facie case of age discrimination, a plaintiff must allege that “(1) [she] is at least forty

years old; (2) [she] suffered an adverse employment decision; (3) [she] was qualified for

the position in question; and (4) [she] was ultimately replaced by another employee who

was sufficiently younger so as to support an inference of a discriminatory motive.”

Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 644 (3d Cir. 2015) (citing

Burton v. Teleflex Inc., 707 F.3d 417, 426 (3d Cir. 2013)). Although a plaintiff need not

establish a prima facie case to survive dismissal for failure to state a claim, she still

must “put forth allegations that raise a reasonable expectation that discovery will

reveal evidence of the necessary element.” Fowler, 578 F.3d at 213 (quotations

omitted).



                                              3
       Here, Briscoe has not alleged any facts supporting her conclusory allegations

that the Defendant discriminated against her. While Briscoe has indicated that the

Defendant discriminated against her based on her race and age, she has not explained

how she was discriminated against because of those characteristics. Because the

Complaint does not contain anything more than conclusory allegations of

discrimination, Briscoe has failed to state claims pursuant to Title VII and the ADEA at

this time. See Khalik v. United Air Lines, 671 F.3d 1188, 1193 (10th Cir. 2012)

(“Plaintiff’s general assertions of discrimination and retaliation, without any details

whatsoever of events leading up to her termination, are insufficient to survive a motion

to dismiss.”).

                                            IV

       For the foregoing reasons, the Court will grant Briscoe leave to proceed in forma

pauperis and dismiss her Complaint. This dismissal will be without prejudice to

Briscoe’s right to file an amended complaint in the event she can cure the defects noted

above. Briscoe’s Motion for Appointment of Attorney will be denied without prejudice

at this time. See Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993) (in determining

whether appointment of counsel is appropriate, the Court should first determine

whether plaintiff’s lawsuit has a legal basis). An appropriate Order follows.

                                          BY THE COURT:


                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.




                                             4
